ORDER
WHEREAS, an Inquiry Concerning the Honorable Alberto O. Miera is pending before the Board on Judicial Standards;
WHEREAS, the Honorable Alberto 0. Miera has requested a two-month personal leave of absence from his judicial duties in the Second Judicial District;
WHEREAS, the interests of the administration of justice will be served by the granting of such leave pending action of the Board of Judicial Standards and this Court;
NOW THEREFORE, IT IS HEREBY ORDERED that the request by the Honorable Alberto O. Miera for a two-month leave of absence commencing on Wednesday, January 20, 1988 be, and hereby is, approved.